Exhibit 10.1
 
April 14, 2016


Miriam Blech
1271 Avenue of the Americas, 16th Floor
New York, NY 10020


River Charitable Remainder Unitrust f/b/o Isaac Blech
1271 Avenue of the Americas, 16th Floor
New York, NY 10020


Re: Amendment to Prior Agreements


Ladies and Gentlemen:


As you know, root9B Technologies, Inc., a Delaware corporation (the “Company”),
and each of Miriam Blech and River Charitable Remainder Unitrust f/b/o Isaac
Blech (the “Investors”) have entered into a series of agreements which include:
(i) an Exchange Agreement dated August 11, 2015 (the “Exchange Agreement”)
whereby, among other things, the Company agreed to issue the Investors new
warrants (the “Replacement Warrants”) with the condition that such warrants
would not be exercised, and the shares of common stock underlying such warrants
need not be reserved by the Company until such time as the Company’s
stockholders agreed to increase the authorized capital stock of the Company,
(ii) a letter agreement dated February 9, 2016 whereby, among other things, the
Investors agreed to postpone certain dividends (the “Dividends”) relating to
their Series C Preferred stock issued by the Company until such time as the
Company’s stockholders agreed to increase the authorized capital stock of the
Company (the “Dividend Agreement”) and (iii) a letter agreement dated March 10,
2016 whereby, among other things, the Investors agreed not to convert their
Series C Preferred stock into shares of the Company’s common an further agreed
that the Company need not reserve the shares of common stock underlying the
shares of Series C Preferred stock until such time as the Company’s stockholders
agreed to increase the authorized capital stock of the Company (the “Series C
Preferred Agreement”).


By affixing your counter-signature to this letter agreement (the “Agreement”),
you hereby agree to amend Section 4(e) of the Exchange Agreement and the terms
of the Dividend Agreement and the Series C Preferred Agreement as follows: with
respect to the covenant that the Company present a proposal at its annual
stockholders meeting to increase the authorized capital stock of the Company,
the parties agree that until the earlier of (i) five (5) business days after the
Company holds its next annual or special meeting of its stockholders and (ii)
December 31, 2016: (a) the Company shall not be required to reserve the
authorized but unissued shares of common stock sufficient to permit the
conversion of the then outstanding shares of Series C Preferred Stock pursuant
to Section 7(c) of the Certificate of Designation of the Series C Preferred
Stock or the shares of common stock underlying the Replacement Warrants; (b) the
Investors shall not convert their shares of Series C Preferred Stock into shares
of the Company’s common stock; and (c) the Investors agree to delay the payment
of the Dividend. In addition, the Investors agree to amend Section 4.4 of the
Replacement Warrant to reflect that upon the earlier of five (5) business days
after the Company holds its next annual or special meeting of its stockholders
and December 31, 2016, the Company shall submit a proposal to its stockholders
to increase the authorized capital stock of the Company to no less than such
number of shares of common stock as will permit the exercise of all of the
Replacement Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
As provided herein, this Agreement constitutes an amendment of each of the
Exchange Agreement, the Dividend Agreement, the Series C Preferred Agreement and
the Replacement Warrants.


Except for the amended terms set forth in this Agreement, the terms of the
Exchange Agreement, Dividend Agreement, Series C Preferred Agreement and the
Replacement Warrant shall remain in full force and effect. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts made
and performed in such state, without regard to principles of conflicts of law.
If you are in agreement with the terms of this Agreement, please countersign
this Agreement where indicated below.


 

  Very truly yours,      
ROOT9B TECHNOLOGIES, INC.,
 
  By:
/s/ Brian King                                                        
   
Name: Brian King
Title: Chief Operating Officer
   
AGREED TO:
 
          
  /s/ Miriam Blech 4/2/16   Miriam Blech Date         /s/ Isaac Blech 4/2/16  
Isaac Blech, Trustee Date  


 
 

--------------------------------------------------------------------------------